Filed 3/26/21 P. v. Luckett CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A158429
 v.
 DANNY LUCKETT,                                                         (San Mateo County
                                                                        Super. Ct. Nos. 16-NF-005893-A,
             Defendant and Appellant.
                                                                        16-SF-014333-A)



         Defendant Danny Luckett appealed after he entered pleas in two
separate cases and was sentenced to prison. His appellate attorney has
asked the court for an independent review of the record under People v.
Wende (1979) 25 Cal.3d 436. We find no arguable issues and affirm.
         In case No. 16-NF-005893-A, Luckett pleaded no contest in connection
with crimes committed in August 2015 to one count of burglary of a motor
vehicle (Pen. Code, § 460, subd. (b))1 and admitted an allegation, which
alleged that he suffered a prior strike conviction (§ 1170.12, subd. (c)(1)). In
case No. 16-NF-014333-A, in connection with crimes committed almost a year
later, in June 2016, Luckett also pleaded no contest to felony burglary of a
motor vehicle and admitted a second strike (§§ 460, subd. (b), 1170.12,


         1   All statutory references are to the Penal Code.


                                                               1
subd. (c)(1)). In that separate case he also admitted a special allegation,
which alleged that he was ineligible for probation because of prior felony
convictions (§ 1203, subd. (e)(4)), and he further pleaded no contest to one
count of felony identity theft (§ 530.5, subd. (a)).
      Before sentencing, Luckett filed a motion to strike a previous strike
conviction under section 1385 and People v. Superior Court (Romero) (1996)
13 Cal.4th 497, as he was permitted to do under his plea agreement. The
motion addressed the fact Luckett also was alleged to have committed a
burglary in San Francisco in June 2016 (around the time as the crime in case
No. 16-SF-014333-A) as well as crimes in Sonoma County in September 2016.
He entered pleas in both cases and was sentenced to six years for the Sonoma
County crimes and two years, eight months for the San Francisco crimes, to
run concurrently with the Sonoma County sentence. Luckett asked that his
sentence in the San Mateo County proceedings also be ordered to run
concurrently with his previous sentences. The People opposed the motion.
      The trial court denied the Romero motion in case No. 16-NF-014333-A.
It concluded that the fact all the crimes happened within a short time “would
go against the philosophy of the Romero motion.” It then sentenced Luckett
to one-third the midterm (eight months), doubled, for a total of 16 months on
the burglary conviction, plus one-third the midterm (eight months), doubled,
for a total of 16 months on the identity theft conviction. Those terms were to
be served consecutively, for a total term of confinement of two years, eight
months. The court also ordered various fines and fees.
      The court then granted the Romero motion in case No. 16-NF-005893-A
and sentenced Luckett to the midterm of two years, to run concurrently with
the Sonoma matter, and the court imposed the same fines and fees as in
No. 16-NF-014333-A.



                                         2
      The court has reviewed the entire record to determine whether there
were any errors based on the sentence imposed or other grounds that arose
after entry of the plea that do not affect its validity. (Cal. Rules of Court,
rule 8.304(b)(3).) The trial court did not abuse its discretion when it denied
Luckett’s Romero motion. The fines and fees it imposed were authorized. We
find no arguable issues.
      The judgments are affirmed.




                                        3
                                _________________________
                                Humes, P,J.




WE CONCUR:




_________________________
Margulies, J.




_________________________
Sanchez, J.




People v. Luckett A158429



                            4